SOMEKVILLE, J.
The statement of the witness Johnson, to which objection is taken, is to the effect that, while the prosecution was pending in the County Court, the cause was continued several times, and that the prosecution and papers therein were transferred to the Circuit Court. The objection urged is, that there was better evidence of these facts, than the oral statement of the witness. Admitting that the docket of the County Court was the best evidence of the several continuances, this objection did not apply to the last portion of the witness’ statement, and it was, for this reason, properly overruled.
The three charges requested by the defendant, and refused by the court, are not shown to have been in writing; and, for this reason, their refusal was without error. No exception, moreover, was reserved to the rulings of the court on these charges, and the record therefore presents no question on them which we can consider.
The judgment must be affirmed.